FILED
                           NOT FOR PUBLICATION
                                                                           MAR 08 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    17-10116

             Plaintiff-Appellee,                D.C. No.
                                                4:15-cr-01868-JGZ-BPV-1
 v.

EDUARDO VASQUEZ DURAZO, AKA                     MEMORANDUM*
Eduardo Vasquez-Durazo,

             Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                     Argued and Submitted February 12, 2018
                            San Francisco, California

Before: HAWKINS, BEA, and N.R. SMITH, Circuit Judges.

      Eduardo Vasquez-Durazo (“Durazo”) appeals his conviction for conspiracy to

possess and possession with intent to distribute fifty kilograms of marijuana. On




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
appeal, Durazo claims error in denying his motion to suppress. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.1

      Durazo’s stop was supported by reasonable suspicion. An officer possessed of

a reasonable suspicion “that criminal activity ‘may be afoot’” may conduct an

investigatory stop. United States v. Berber-Tinoco, 510 F.3d 1083, 1087 (9th Cir.

2007) (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). In reviewing a

reasonable suspicion determination in the context of a Border Patrol search, we

consider the totality of the circumstances, including “1) characteristics of the area; 2)

proximity to the border; 3) usual patterns of traffic and time of day; 4) previous alien

or drug smuggling in the area; 5) behavior of the driver, including ‘obvious attempts

to evade officers’; 6) appearance or behavior of passengers; 7) model and appearance

of the vehicle; and, 8) officer experience.” United States v. Garcia-Barron, 116 F.3d
1305, 1307 (9th Cir. 1997) (quoting United States v. Brignoni-Ponce, 422 U.S. 873,

885 (1975)). Here, 1) Durazo was driving along a known smuggling route while the

Border Patrol checkpoint along that route was temporarily closed; 2) he had placed

upon him a Treasury Enforcement Communication System (“TECS”) alert due to his



      1
        The denial of a motion to suppress is reviewed de novo, but the factual
findings underlying the district court’s decision are reviewed for clear error. United
States v. McTiernan, 695 F.3d 882, 887 (9th Cir. 2012) (citing United States v.
Caseres, 533 F.3d 1064, 1067 (9th Cir. 2008)).
                                           2
arrest three months prior for alien smuggling; 3) he appeared to be driving in tandem

with another vehicle that also had a TECS alert for drug smuggling; 4) both vehicles

were recently registered, which is often the case with vehicles involved in smuggling;

5) both vehicles were coming from a border town; and, 6) the other vehicle had

crossed the border only an hour earlier. When “filtered through the lens of [Agent

Jaramillo’s] training and experience” in smuggling interdiction, United States v.

Valdes-Vega, 738 F.3d 1074, 1079 (9th Cir. 2013) (en banc) (citing Brignoni-Ponce,
422 U.S. at 885), these facts provided reasonable suspicion for the stop.

      The search of the backseat was also proper. A warrantless search based on

valid consent is constitutional. See Schneckloth v. Bustamonte, 412 U.S. 218, 222

(1973). Agent Jaramillo asked if he could “open the door and look in the back seat[,]”

and Durazo consented. Tilting the backseat forward did not exceed that consent. See

United States v. McWeeney, 454 F.3d 1030, 1034 (9th Cir. 2006) (“[A]n officer does

not exceed the scope of a suspect’s consent by ‘searching’ when the officer asked only

if he or she could ‘look.’”). The search was therefore lawful.

      Finally, the district court did not plainly err in failing to rule sua sponte that the

stop’s duration was unreasonable. Investigatory stops must be temporary and no

longer than necessary to effectuate the stop’s purpose. Florida v. Royer, 460 U.S.
491, 500 (1983). During the five-minute-or-less stop, Agent Jaramillo diligently


                                            3
pursued his smuggling suspicions. Thus, the district court did not plainly err. See

United States v. Torres-Sanchez, 83 F.3d 1123, 1129 (9th Cir. 1996) (asking “whether

the officers ‘diligently pursued a means of investigation that was likely to confirm or

dispel their suspicions quickly’” (quoting United States v. Sharpe, 470 U.S. 675, 686

(1985))).

      AFFIRMED.




                                          4